Citation Nr: 1434686	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-39 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent prior to October 25, 2008; in excess of 10 percent from October 25, 2008, to December 3, 2009; and in excess of 20 percent thereafter for left shoulder adhesive capsulitis (previously evaluated as bursitis).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from July 1969 to September 1972. 

In September 2008, the Veteran filed a claim for an increased rating for left shoulder bursitis.  In the November 2008 rating action on appeal, the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, reduced the disability rating for left shoulder bursitis from 20 percent to 10 percent effective October 25, 2008.  In that decision, the RO specifically indicated that the action was taken immediately because the reduction did not change the Veteran's total or combined service-connected evaluation and did not reduce her benefit payments.  The applicable regulations provide procedural protections before a reduction can be effectuated, but those provisions only apply where a change in disability or employability warrants a reduction or discontinuance of pension payments currently being paid.  38 C.F.R. § 3.105(f).

In a March 2010 rating decision, the RO recharacterized the Veteran's left shoulder disability as left shoulder adhesive capsulitis and increased the disability rating to 20 percent, effective December 3, 2009.  

The issues of entitlement to a rating in excess of 20 percent for the left shoulder disability of the entire appeal period and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of the October 25, 2008, reduction, the 20 percent disability evaluation for left shoulder bursitis had not been in effect for five or more years.  

2.  The October 2008 VA examiner did not review the Veteran's claims file.  


CONCLUSION OF LAW

The reduction in evaluation from 20 percent to 10 percent for the service-connected left shoulder bursitis effective from October 25, 2008, was not proper, and the criteria for restoration of the 20 percent rating are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5019 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition on the reduction, the duties to notify and assist will not be discussed.   

Reduction

Service connection for left shoulder bursitis was granted with a noncompensable disability rating from September 1972.  A 20 percent rating was assigned in a September 2006 rating decision, effective February 16, 2006.  In the November 2008 rating action on appeal, the RO reduced the evaluation from 20 percent to 10 percent, effective October 25, 2008.  As there was no resulting reduction in payments to the Veteran, only contemporaneous due process was provided. 

38 C.F.R. § 3.105(e) provides that where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a proposed rating reduction must be issued and the Veteran must be given 60 days to present evidence to show that her compensation should be continued at the present level.  

However, the notice provisions of 38 C.F.R. § 3.105(e) do not apply if the rating reduction does not reduce the Veteran's compensation.  In this regard, that provision applies only when a reduction in evaluation results in a reduction or discontinuance of compensation payments that are currently being made.  In this case, the Veteran was receiving a nonservice-connected pension and her disability pension benefits remained unchanged.  Therefore, the notice provisions of 38 C.F.R. § 3.105(e) do not apply.  Rather, the Veteran received appropriate contemporaneous due process notice in the November 2008 notification letter associated with the November 2008 rating decision reducing the evaluation assigned for the Veteran's left shoulder bursitis.  Accordingly, the due process procedures for the rating reduction were followed.

The provisions of 38 C.F.R. § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  In this case, the 20 percent rating was in effect from February 16, 2006 to October 25, 2008; thus, less than 5 years. 

Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  Although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  Brown v. Brown , 5 Vet. App. 413 (1993).  Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  (referring to 38 C.F.R. §§ 4.1 , 4.2, 4.13).  Id.  

Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421 . 

The Court has held that a rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A rating reduction also must be based on an adequate examination.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The Board finds that the evidence supports restoring a 20 percent rating effective October 25, 2008, for the Veteran's service-connected left shoulder bursitis.  The RO based the reduction on an October 2008 VA examination in which the examiner noted that the Veteran's claims file was not available for review; therefore, the reduction decision is void ab initio.  In addition, during the October 2008 examination, the Veteran reported that she cannot lift her left arm overhead, that she cannot lift very heavy objects, and that she was placed on medical retirement in part because of her left shoulder.  Forward flexion was to 165 degrees and abduction was to 160 degrees.  On examination, the examiner noted that the Veteran had pain with internal rotation and forward flexion movements, but did not indicate the degrees at which pain was noted.  The Veteran had a positive impingement sign and pain with testing of her supraspinatus and infraspinatus musculature.  The examiner also noted that the Veteran had pain on examination and that "[i]t is conceivable that pain could further limit function as described particularly with repetitive use."  However, the examiner stated that he could not express any additional limitation of motion with any degree of certainty.  

Based on the foregoing, the Board finds that the November 2008 reduction decision was based on an inadequate VA examination and that the examination did not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In addition, a March 2010 rating decision increased the Veteran's left shoulder disability rating to 20 percent, effective December 3, 2009.  The rating decision noted that the increased rating was based on a review of VA treatment records.  The Board finds that the November 2008 reduction decision that reduced the disability rating for left shoulder bursitis from 20 percent to 10 percent effective October 25, 2008, is void ab initio and restoration of a 20 percent rating effective October 25, 2008, for the Veteran's service-connected left shoulder bursitis is warranted.


ORDER

Restoration of a 20 percent rating for left shoulder adhesive capsulitis (previously evaluated as bursitis) from October 25, 2008 is granted.


REMAND

Given the decision to restore the 20 percent rating that had been reduced effective October 2008, the remaining issue is whether the Veteran is entitled to a rating in excess of 20 percent for any time period on appeal.  

It appears that the RO adjudicated another claim for increased rating for the left shoulder disability despite the fact that the current claim is still pending before the Board.  The record includes numerous pertinent documents, including the report of an October 2013 VA examination, that have not been considered in a supplemental statement of the case (SSOC).  Since the claim is being remanded, the RO should consider all those records and any other additional evidence obtained in an SSOC.  

At the October 2008 VA examination, the Veteran reported that she was placed on medical retirement because of her shoulder problems.  Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 , (2009).  The Board has added a TDIU claim to the issues on appeal.  That claim is inextricably intertwined with the increased rating claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

A notation in the record shows that the Veteran was denied Social Security disability benefits and the RO determined in March 2010 that those records need not be obtained because they would not be pertinent to a claim for increased rating.  Without reviewing those records, the Board cannot say whether the records are pertinent or not.  Thus, records must be obtained from the Social Security Administration (SSA).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice with regard to the claim for TDIU.
 
2.  Contact the SSA and obtain a copy of any decision and medical records used to determine the Veteran's eligibility for SSA benefits.  Any negative search result should be noted in the record.

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the current severity of the service-connected left shoulder adhesive capsulitis and whether her service-connected disabilities render her unemployable.  The claims file and copies of all relevant records from the Veteran's VVA and VBMS eFolders must be made available to the examiner. 

The examiner should be provided the most up to date information as to the Veteran's service-connected disabilities and their current evaluations. 

The examiner should provide all current findings relative to the left shoulder adhesive capsulitis.

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render her unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the Veteran's claim for an increased rating for left shoulder adhesive capsulitis and TDIU.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


